UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SPECIAL COUNSEL                                 DOCKET NUMBER
     EX REL. DALE KLEIN,                             CB-1208-16-0023-U-2
                   Petitioner,

                  v.
                                                     DATE: June 20, 2016
     DEPARTMENT OF VETERANS
       AFFAIRS,
                 Agency.




               THIS STAY ORDER IS NONPRECEDENTIAL *

           Elizabeth Q. McMurray, Esquire, and Sheri S. Shilling, Esquire,
             Washington, D.C., for the petitioner.

           Loretta Poston, Esquire, Tampa, Florida, for the relator.

           G.M. Jeff Keys, Esquire, Saint Louis, Missouri, for the agency.


                                           BEFORE

                                  Mark A. Robbins, Member


                               ORDER ON STAY REQUEST

¶1         On May 26, 2016, the Office of Special Counsel (OSC) requested a stay of
     the termination of Dr. Dale Klein’s appointment to complete its investigation and


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     legal review of his prohibited personnel practices complaint and determine
     whether to seek corrective action.     Special Counsel, ex rel. Dale Klein v.
     Department of Veterans Affairs, MSPB Docket No. CB-1208-16-0023-U-1, Stay
     Request File (U-1 SRF), Tab 1. OSC also requested an order returning Dr. Klein
     to his position and duties as a pain management physician at the Department of
     Veterans Affairs (DVA) Poplar Bluff Medical Center during the pendency of the
     stay. Id. The Board granted OSC’s request for a 45-day stay, but denied OSC’s
     request that the Board order the employing agency to return Dr. Klein to the
     duties and responsibilities of a pain management physician. U-1 SRF, Tab 3.
¶2        On June 9, 2016, OSC filed a request that the Board modify the order
     granting the initial stay request by ordering that Dr. Klein be returned to his
     position as a pain management physician. Special Counsel, ex rel. Dale Klein v.
     Department of Veterans Affairs, MSPB Docket No. CB-1208-16-0023-U-2, Stay
     Request File (U-2 SRF), Tab 1. In the alternative, OSC requests that Dr. Klein be
     placed in “other physician duties.” Id. On June 11, 2016, DVA filed a response
     to OSC’s modification request stating that the Poplar Bluff Medical Center’s pain
     management clinic has been closed and explaining the difficulties in reopening
     the clinic within the 45 days that the stay has been granted. U-2 SRF, Tab 2.
¶3        The Board has reviewed OSC’s request for a modification and DVA’s
     response, and find no basis for modifying the order granting OSC’s request for a
     45-day stay. Therefore, OSC’s request for a modification of the initial stay order
     is DENIED.




     FOR THE BOARD:                           ______________________________
                                              William D. Spencer
                                              Clerk of the Board
     Washington, D.C.